   Case: 1:09-cr-00383 Document #: 728 Filed: 08/20/19 Page 1 of 2 PageID #:6586




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA,              )
                                       )
                    Plaintiff,         )
                                       )
             v.                        )      No. 09 CR 383-16
                                       )      Judge Ruben Castillo
JESUS RAUL BELTRAN LEON,               )
                                       )
                    Defendant.         )

                            DOCKETING STATEMENT

      Defendant, JESUS RAUL BELTRAN LEON, by and through his attorneys,

BLEGEN & GARVEY, respectfully submits the following Docketing Statement.

      The district court had jurisdiction over this case pursuant to 18 U.S.C. §3231.

Appellate jurisdiction is conferred on the Seventh Circuit Court of Appeals under 28

U.S.C. §1291 and 18 U.S.C. §3742(a).

      This is an appeal from a Sentence orally pronounced by the district court on

August 6, 2019, and Judgment in a Criminal Case entered on the docket on August

9, 2019. (Dkt. 724) Defendant pleaded guilty to one count of Conspiracy to

Distribute a Controlled Substance (Count One) of the Ninth Superseding

Indictment, with the remaining counts dismissed on the motion of the United

States. Defendant was sentenced to imprisonment in the United States Bureau of

Prisons for a term of three hundred thirty-six (336) months, and five (5) years

supervised release upon release from imprisonment. Defendant was also ordered to

pay a special assessment in the amount of $100.00. The government’s motion for a
   Case: 1:09-cr-00383 Document #: 728 Filed: 08/20/19 Page 2 of 2 PageID #:6586




preliminary order of forfeiture (Dkt. 706) is currently being briefed, after which the

district court indicated it will rule by mail. (Dkt. 723)

        Pursuant to Rule 4(b)(1) of the Federal Rules of Appellate Procedure, the

Notice of Appeal was filed within fourteen days of the entry of the judgment in this

case.

                                                Respectfully submitted,


                                                s/ Patrick W. Blegen
                                                PATRICK W. BLEGEN, One of the
                                                Attorneys for Defendant Jesus Raul
                                                Beltran Leon.



BLEGEN & GARVEY
53 West Jackson Boulevard, Suite 1424
Chicago, Illinois 60604
(312) 957-0100




                                            2
